DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicants’ “Amendment and Request for Continued Examination” filed June 14, 2021 (“Amendment”) responsive to the Non-Final Office Action of January 14, 2021 (“NFOA”). 
                 Status of Claims
In the Amendment, claims 1, 3-4, 7, 13 & 17 have been currently amended, and claims 2, 5, 8 & 10-12 have been previously presented. As a result, the 35 U.S.C. 112(b) rejection of claims 1-17 made in the NFOA have been withdrawn as overcome. Thus, claims 1-17 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Examiner Suggestions
As to claims 1, 13 & 17, the clarity of the recitations of those claims can be improved by amending the limitation “do not include data corresponding the first retailer gift card…” (in the first claim paragraph beginning “providing a gift card database…”) to “do not include data corresponding to the first retailer gift card…” to be grammatically correct.
As for claim 1, the limitation “a user’s purchase” (in the claim paragraph beginning “providing with the processor of the gift card server…”) should be “the
Also for claim 1, the limitation “a first retailer gift card having a first gift card value…and a second retailer gift card having a second gift card value…” (in the first claim paragraph beginning “providing a gift card database…”) should be “a first retailer gift card having a first retailer gift card value…and a second retailer gift card having a second retailer gift card value…” for consistency and clarity, and the later recited limitation of “the first gift card value of the first retailer gift card and the second retailer gift card value of the second gift card” (in the last claim paragraph beginning “applying with the processor of the gift card server…”) should be “the first retailer gift card value of the first retailer gift card and the second retailer gift card value of the second retailer gift card” also for consistency and clarity.
As for claims 13 & 17, the limitation “for purchase by the user” (at the end of the first claim paragraph beginning “providing a gift card database…”) should be “for purchase by a user” because although “a particular user” has been recited previously in each claim, this is not the same thing as “a user”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for applying at least one gift card to a purchase from an online e-commerce site which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as providing gift card data comprising data corresponding to a first retailer gift card having a first gift card value and associated with a first retailer e-commerce site and a second retailer gift card having a second gift card value and associated with a second retailer e-commerce site, 
Analysis: In the instant case, claim 1 (a “computer-implemented method for applying data corresponding to at least one gift card to an electronic purchase from an online e-commerce site”) is directed to a process. The limitations of “providing…gift card data…the gift card data…comprising data corresponding to a first retailer gift card having a first gift card value and associated with a first retailer e-commerce site and a second retailer gift card having a second gift card value and associated with a second retailer e-commerce site, wherein the first retailer per se, and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the implicit processor, the processor of the gift card server, and the processor of the user device, interacting with the gift card database, to perform all the steps. A plain reading of FIGS. 5-6 as well as their associated descriptions in paragraphs [0026]-[0028] & [0034]-[0050] of Applicant’s Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0027] (“Embodiments of the present disclosure may take the form of a set of instructions, such as a computer program product, for causing a processor and/or computing device to perform a desired function, stored on a computer-readable storage medium having computer-readable program code embodied in the storage medium. Any suitable computer-readable storage medium may be utilized”); [0037] (“Referring to FIG. 6, examples of computing devices suitable for the user device 502 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone, a tablet device, or other mobile devices), or other devices configured to process digital instructions.”); [0048] (“The computing device illustrated in FIG. 6 is also an example of programmable electronics, which may include one or more such computing devices, and when multiple computing devices are included, such computing devices can be coupled together with a suitable data communication network so as to collectively perform the various functions, methods, or operations disclosed herein.”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The implicit processor, the processor of the gift card server, the processor of the user device, and the gift card database are also recited at a high-level of generality, e.g., as one of generic technical architectures, processors, servers, devices, and databases performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
In addition to the implicit processor, the processor of the gift card server, the processor of the user device, and the gift card database of claim 1, which are all generic computing components shared by independent claims 13 & 17.
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the implicit processor independent claim 1 is not patent eligible, nor are independent claims 13 & 17 due to similar reasoning and rationale.
Dependent claims 2-12 & 14-16, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claims 2, 4, 8-9, 10 & 12, the limitations of “The method of claim 1, further comprising providing with the processor of the gift card server instructions to the user device to input data corresponding to one of the at least first retailer gift card and second retailer gift card into the gift card input field displayed on the user device” (claim 2), “The method of claim 3, further comprising transmitting with the processor of the gift card server a request for payment of the re-purchase price of one of the first retailer gift card and the second retailer gift card to the user device when one of the first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device” (claim 4), “The method of claim 1, further comprising providing a user database comprising payment information data corresponding to a plurality of users” (claim 8), “The method of claim 1, further comprising receiving data from the user device corresponding to a total price of the purchase on the online e-claim 9), “The method of claim 9, further comprising determining whether one of the at least first retailer gift card and second retailer gift card corresponds to the total price of the purchase on the online e-commerce site” (claim 10), and “The method of claim 1, further comprising verifying funds associated with the at least first retailer gift card or at least second retailer gift card with a retail system” (claim 12), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., providing, transmitting, receiving, determining and verifying steps) in a method for applying at least one gift card to a purchase from an online e-commerce site.
In claims 3 & 11, the limitations of “The method of claim 1, wherein the first retailer gift card and second retailer gift card have both a retail value price and an assigned re-purchase price” (claim 3) and “The method of claim 1, wherein data corresponding to one of the at least first retailer gift card and second retailer gift card is selected from the group consisting of a gift card number, a percentage discount code, and a rebate code” (claim 11), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the at least first gift card and second gift card and the data corresponding to one of the at least first gift card and second gift card in a method for applying at least one gift card to a purchase from an online e-commerce site.
In claims 5 & 14, the limitations of “The method of claim 1, further comprising transmitting with the processor on the gift card server instructions to the user device to display a prompt for payment when one of the first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device” (claim 5) and claim 14), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., providing steps) in a method for applying at least one gift card to a purchase from an online e-commerce site.
In claims 6 & 15, the limitations of “The method of claim 1, wherein the e-commerce site is displayed on a browser of the user device” (claim 6) and “The method of claim 13, wherein the e-commerce site is displayed on a browser of the user device” (claim 15), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the e-commerce site in a method for applying at least one gift card to a purchase from an online e-commerce site.
In claims 7 & 16, the limitations of “The method of claim 1, further comprising automatically inputting with the processor of the user device the data corresponding to one of the at least first retailer gift card and second retailer gift card through a browser extension operable on the user device” (claim 7) and “The method of claim 15, further comprising automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the claims 1-17 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al., U.S. Pat. 10,121,127 B1 (“Isaacson”) in view of Priebatsch et al., U.S. Pat. Pub. 2016/0371668 A1 (“Priebatsch”).
As to claim 1, Isaacson teaches, suggests and discloses a “computer-implemented method for applying data corresponding to at least one gift card to an electronic purchase from an online e-commerce site, the method comprising” (see, e.g., Isaacson, Col. 7:35-50 (“In an method for adapting the suggestion and presentation of virtual gift cards optionally intermixed with other types of gift options, the system identifies a giver browsing a page of a merchant web site. The system retrieves account information of the giver and analyzes content of the page. Then the system displays a list of gift options to the giver based on the content of the page. The gift options can include at least one of a physical gift card for a recipient, purchasing an item for the recipient, and sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount of money is applied to the purchase. Then the system updates the list of gift card options as the giver navigates to different pages of the merchant web site based on content of the different pages”):
“providing a gift card database on a gift card server having a processor, the gift card database comprising data corresponding to a first retailer gift card having a first gift card value and associated with a first retailer e-commerce site and a second retailer gift card having a second gift card value and associated with a second retailer e-commerce site…wherein data corresponding to the first retailer gift card and the second retailer gift card indicates that the first gift retailer gift card and the second retailer gift card are available for purchase by a user”. See, e.g., Isaacson, Col. 5:41-43 (“Such environments can include a database of user accounts that already store…gift card[s]…a server can provide an interface [providing a gift card database on a gift card server having a processor]”); claims 1, 14 & 19 (processor implements a policy stored at a central server); FIG. 22 (“gift card server 2210”); FIG. 16C (“server 1634”); FIG. 26 (“server 2604”) (all same); Col. 17: 37-38 (“Thus, a database is accessible while processing the gift card, in which offers from Olive Garden, P.F. Chang's and Red Lobster are determined to be available [providing a gift card database on a gift card server having a processor, the gift card database comprising data corresponding to a first retailer gift card having a first gift card value and associated with a first retailer e-commerce site, e.g., Olive Garden, and a second retailer gift card having a second gift card value and associated with a second retailer e-commerce site, e.g., P.F. Chang’s/Red Lobster, wherein data corresponding to the first retailer gift card and the second retailer gift card indicates that the first gift retailer gift card and the second retailer gift card are available for purchase by the user].”); Col. 57:46-Col.58:10 (discussing a “virtual gift card” available for purchase and associated with a “Neiman Marcus website” or “retailer web site” or first retailer e-commerce site or websites, e.g., website 2000 for “other retailers” e.g. “Home Depot” or the second retailer e-commerce site); Col. 5:36-55 (“Such environments can include a database of user accounts that already store credit card or gift card, PayPal, or other payment related information…As the giver identifies the recipient, the recipient credit/debit card account can be easily identified, thus enabling the remaining process of providing a "virtual gift card" [first and/or second gift card associated with a first and/or second e-commerce site] according to a policy as disclosed herein that eliminates all the hurdles described above.”); Col. 17:25-35 (“Additionally, communication with the various databases  associated with these restaurants can include additional information such as P.F. Chang's offers an additional $5 if the virtual gift card is used at P.F. Chang's. This provides an upselling opportunity available to the merchants. The method can include receiving information associated with a giver giving a virtual gift card for a class of items such as restaurants, or hardware stores, or grocery stores, etc. Data is then retrieved for the specific species of that class and potential offers that can be associated with each of those species [gift card database comprising at least a first retailer gift card associated with a first e-commerce site and a second retailer gift card associated with a second e-commerce site, e.g., e-commerce websites of restaurants, hardware stores, grocery stores].”); Col. 60:58-60 (“In one variation, the system accesses a database that includes data such as average meal costs, previous gift card purchases for such a merchant, and so forth [same, where different gift card data for different e-commerce merchant websites are stored]”); Col. 61:37-40 (“The system can rely on a database of such merchant information, such as a menu, price list, and so forth, to be able to present the gift card interface 2500 [same]”); Col. 62:16-28 (“FIG. 26 illustrates a system 2600 for processing such a gift card request from item or service with no definite amount. Block 2604 represents a user interface that receives from giver 2602 a gift card request for such an item or service that has no definite amount at step 1. The request can be communicated to a server 2606. The server can then reach out and communicate with various vendors at steps 2 and 3, a first vendor 2608 and a second vendor 2610 [first gift card associated with a first e-commerce site and a second gift card associated with a second e-commerce site] as well as other vendors to receive estimated costs for the dinner, the movie, the bracelet, or any other item for purchase or service. Alternatively, the server 2604 performs a database lookup to estimate costs without communicating with the vendors…2608 [and 2610] directly [the database being the gift card database comprising at least a first gift card associated with first and second e-commerce sites, e.g. first and second vendors 2608, 2610
“on a checkout web page of the online e-commerce site displayed on a user device of the user, detecting with a processor of the user device a gift card input field”. See, e.g., Isaacson:
“on a checkout web page of the online e-commerce site”: Col. 70:4-7 (“The point of sale can be at a brick and mortar retailer, such as a checkout cash register at Target, or a virtual storefront, such as Amazon.com or a mobile device store for downloading applications [checkout web page of the online e-commerce site]”); Col. 5:21, Col. 66:40 (discussing “Google Checkout [same]”)
“displayed on a user device of the user”: Col. 18:39 (“mobile device [user device of the user]”); Col. 29:43-47 (“The user interface 452 can be a web browser on a desktop computer or mobile device [user device (that displays via the user interface of the web browser)], an application on a desktop computer or mobile device [user device of the user (that displays via the user interface of the application)], a telephonic interface, a text-message based interface, a kiosk interface [displaying on a user device, e.g., telephone, smartphone, kiosk], and so forth.”); Col. 70:62-65 (“One of the friends, Bob Jones, opens a reverse virtual gift card application on his smart phone or other mobile device, which displays the user interface 3000 [displayed on a mobile device, e.g., the user interface 3000, which can show the checkout page of the online e-commerce site, displayed on the smart phone/mobile device or user device of the user]”). 
“detecting with a processor of the user device a gift card input field”: Col. 11:32-35 (“general-purpose computing device 100 [user device], including  processing unit (CPU or processor) 120 [processor of the user device]”); Col. an amount field 512 [gift card input field] or selects from a list of amounts from a drop down menu or other graphical or multimodal manner. The drop down menu can be prepopulated with a list of previous amounts given to this particular recipient, common amounts given, or suggested amounts based on the selected merchant, and so forth. The system can also analyze the recipient's purchase history and suggest an amount and/or a merchant. For example, if the recipient goes to a favorite restaurant every two weeks and spends an average of $65 per visit, the system can suggest a gift card to the favorite restaurant and base a suggested amount on the average, mean, mode, maximum or other suitable amount spent per visit [detecting the gift card input field].”); Col. 32:63-Col. 33:3 (“Another field 514 [also a gift card input field] provides a drop down menu (or other graphical or multimodal mechanism) of merchants, but other input forms can be used as well, such as predictive text entry, a web search, and so forth. Home Depot is shown but other merchants can certainly be used to fill in or prepopulate this menu. These can include merchants that have previously processed virtual gift cards or that have been used by the recipient [detecting the gift card input field].”); Col. 46:42-45 (“The window 1500 can include a "one click" button to give the suggested (or other) amount, or the window 1500 can include a separate field or input element 1516 where the giver enters a certain dollar amount [detecting a gift card input field, e.g., field or input element 1516].”); Col. 51:20-25 (“In another aspect, the field 1628 does not just have to specify an item like a toaster. It can specify a business or service or any variation depending on how the gift givers want to instruct or manage the policy. They may state that the recipient can go buy anything at Bed Bath and Beyond as the gift [also detecting a gift card input field, e.g., field 1628]”); Col. 54:32-39 (“George can identify in other fields a particular amount of money, a message field for the recipient, an amount of money, and/or other options relating to the virtual gift card [gift card input field]. All of this information can be combined in a widget 1708 or a small window that the giver can use to give a particular gift card to a particular recipient. The fields in window 1708 can be prepopulated based on the current context of George's searching within Amazon. For example, if George has arrived at a television set that is $800 to buy, then that amount of money can help to prepopulate information 1708 such that the virtual gift card that is ultimately generated from George can be associated with the particular product or service that is being searched on Amazon [detecting a gift card input field].”); Col. 55:14-35 (“Therefore, when the giver uses field to select a recipient for the virtual gift card, and the amount is entered in field, when George hits Purchase in field 1720, then the virtual gift card that is given can have a dividable scope of garden items within the Amazon environment [detecting a gift card input field]…Window 1724 illustrates this level in which the dynamic widget 1730 presents the option to give a virtual gift card 1728 with a particular person who populates the To : field and the For : field is pre-populated with shovels. The system can also pre-populate an amount based on the average cost of a shovel and other options further tailoring the virtual gift card. The giver selects a "purchase" field 1732 and/or "send a gift card" field 1734 to send a gift card [same].”); Col. 56:57-Col.57:6 (also discussing “potential fields within a virtual gift card widget” detecting gift card input fields); Col. 58:20 (discussing “field 2018” which also discloses detecting gift card input fields). 
“receiving, on the processor of the gift card server, data from the user device corresponding to an identity of the e-commerce site displayed on the user device”. See, e.g., Isaacson:
“gift card server”: FIG. 22 (“gift card server 2210”); Col. 59:40-53 (“In this example, the gift card server 2210 communicates with a credit card operator 2214 and a merchant server 2212 as well as hardware at a point of sale such that the virtual gift card can be applied to a particular purchase independent of whether the recipient used cash, a club card or a payment card in the normal fashion…[e.g.] the entry of the club card information can be communicated to a merchant server 2218 and/or a gift card server 2210 such that the virtual gift card amount can be applied to that purchase.”); Col. 59:66-65 (“the merchant server 2212 receives a credit of $10 from the gift card server 2210.”); Col. 3:48-55 (“The policy can be implemented centrally at a server [gift card server] or distributed amongst banks or control entities to monitor the purchasing activity of the recipient and apply the gift card amount”); FIG. 4C, Col. 9:4-5 (FIG. 4C shows “communicating virtual gift card transactions with a server [also gift card server]”); Col. 16:29-33 (“The policy is implemented through control mechanisms on a server [also gift card server], distributed at various banks, or associated with the various banks involved to monitor the recipient purchasing activity to identify a triggering transaction to implement the policy of the gift card”); Col. 28:41-45 (“control engine 404 [gift card server]. This can represent a computing device,  server within the network 416 that can manage the policy of distribution, use, and/or notifications associated with the virtual gift card [gift card server].”); Col. 37:11-13 (“A network-based server and/or a local server can provide the portal 700 in which the recipient receives a number of different virtual gift cards [also gift card server].”); Col. 62:29-34 (“When the giver 2602 optionally confirms in step 5 that the gift card is approved, server 2606 [also gift card server] then accesses at step 6 the giver account 2614 to either withdraw money or reserve the maximum amount for such a virtual gift card (which is $210 as shown in the example shown in FIG. 25B)”).  
“receiving…data from the user device corresponding to an identity of the e-commerce site displayed on the user device”: Col. 7:37-40 (“the system identifies a giver browsing a page of a merchant web site. The system retrieves account information of the giver and analyzes contents of the page [receiving data from the user device corresponding to an identity of the e-commerce site displayed on the user device]”); Col. 56:10-16 (“In one variation, the system identifies a giver browsing a page of a merchant web site (1802). Then the system retrieves account information of the giver (1804) and analyzes content of the page (1806). External data such as social networking data, the date, location, purchasing history, etc. of the giver and of potential recipients can also be retrieved and analyzed [receiving data from the user device corresponding to an identity of the e-commerce site displayed on the user device].”).  
“determining, with the processor of the gift card server, whether one of the at least first retailer gift card and the second retailer gift card on the gift card database corresponds to the identity of the e-commerce site displayed on the user device based on the data corresponding to the first retailer gift card and the second retailer gift card on the gift card database”. See, e.g., Isaacson, FIG. 1 (showing computing device 100, which can be a server, see Col. 12:18-24, containing a “processor 120” or processor of the gift card server); claims 1, 14 & 19 (reciting a processor executing a policy stored at a central server or processor of the gift card server); Col. 7:40-49 (“Then the system displays a list of gift options to the giver based on the content of the page. The gift options can include at least one of a physical gift card for a recipient, purchasing an item for the recipient, and sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount of money is applied to the purchase. Then the system updates the list of gift card options as the giver navigates to different pages of the merchant web site based on content of the different pages [determining whether one of the at least first gift card and the second gift card on the gift card database corresponds to the identity of the e-commerce site displayed on the user device based on the data corresponding to the first retailer gift card and the second retailer gift card on the gift card database].”); Col. 56:16-39 (“The system can display a list of gift card options to the giver based on the content of the page. The gift card options can include a physical gift card for a recipient, purchasing an item for the recipient, and/or sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount is applied to the purchase (1808). The system can optionally update the list of gift card options as the giver navigates to different pages of the merchant web site based on content of the different pages (1810). In a "one click" scenario, the policies, recipients, and so forth can dynamically change from page to page. On one page in which a stereo is being viewed, the system may present "George, give a $50 gift card to your dad for Amazon.com to buy this stereo for his birthday next week." George could one-click the interaction and the transaction is complete. As George browses to another page with a book about the Civil War, data may be used to present another gift card option: "George, you can, with one click, purchase this Civil War book for John who loves history and has a birthday in two weeks." Clicking on this option may present a gift card for John to purchase the book or may just purchase and send the book to John [determining whether one of the at least first gift card and the second gift card on the gift card database corresponds to the identity of the e-commerce site displayed on the user device, e.g. the different sites within a merchant site can also be different merchant sites and a determination of corresponding identity must still be made for each navigation or movement to a different merchant website], based on the data corresponding to the first and second retailer gift cards on the gift card database, see disclosures above.”).
“providing with the processor of the gift card server the data corresponding to one of the at least first retailer gift card and second retailer gift card to the user device to be applied to a user’s purchase from the online e-commerce site”. See, e.g., Isaacson, Col. 7:40-47 (“the system displays a list of gift options to the giver based on the content of the page. The gift options can include at least one of a physical gift card for a recipient, purchasing an item for the recipient, and sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount of money is applied to the purchase [providing data corresponding to one of the at least first and second retailer gift card to the user device to be applied to the user’s purchase from the online e-commerce site].”); Col. 56:16-23 (“The system can display a list of gift card options to the giver based on the content of the page. The gift card options can include a physical gift card for a recipient, purchasing an item for the recipient, and/or sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount is applied to the purchase (1808).”).
“inputting with the processor of the user device data corresponding to one of the at least first retailer gift card and second retailer gift card on the checkout web page of the online e-commerce site displayed on the user device of the user; and”. See, e.g., Isaacson, Col. 70:2-17 (“In this chain, a user 8002 presents a credit/debit card or other payment instrument at a point of sale 8004. The point of sale can be at a brick and mortar retailer, such as a checkout cash register at Target, or a virtual storefront, such as Amazon.com or a mobile device store for downloading applications. The point of sale 8004 must first verify that the payment instrument is valid and is backed by sufficient funds or credit to complete the transaction. To this end, the point of sale 8004 can communicate with a merchant/gateway 8006. The system can intercept payments at the point of sale 8004 level and/or the merchant/gateway 8006 level in order to process virtual gift cards associated with club cards or loyalty cards, for example. The merchant/gateway 8006 can communicate with a bank 8008, and the bank 8008 can communicate with a credit card issuing bank 8010.”).
“applying with the processor of the gift card server one of the first gift card value of the first retailer gift card and the second retailer gift card value of the second gift card to the user’s purchase on the online e-commerce site through the user device.” See, e.g., Neiman Marcus website purchase, as mentioned later]), then the gift card amount is applied to the transaction(s).”); Col. 7:37-47 (“the system identifies a giver browsing a page of a merchant web site…retrieves account information of the giver and analyzes contents of the page…[and then] displays a list of gift options to the giver based on the content of the page. The gift options can include at least one of…sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount of money is applied to the purchase [applying with the processor of the gift card server one of the first retailer gift card value of the first gift card and the second retailer gift card value of the second gift card to the user’s purchase on the online e-commerce site through the user device].”); Col. 56:9-23 (“FIG. 18 illustrates an example method associated with the feature discussed above. In one variation, the system identifies a giver browsing a page of a merchant web site (1802). Then the system retrieves account information of the giver (1804) and analyzes content of the page (1806). The system can display a list of gift card options to the giver based on the content of the page. The gift card options can include…sending a gift card associated with a payment mode of the recipient such that when the recipient uses the payment mode to make a purchase, a gift card amount is applied to the purchase (1808) [same].”) (all this applying can be done via the user device or mobile device, see Col. 50:48-54 (“The graphical user interface can be simultaneously accessed and viewed on different devices such that a real time multi-party transaction configuration can be established as part of the creation of the money transfer policy for a gift. Websites, iphones, smartphones, tablets, or any type of network portal on any device can be used to present the graphical interface and manage the transaction.”)).
However, Isaacson does not specifically or expressly disclose “wherein the first retailer gift card and the second retailer gift card do not include data corresponding [to] the first retailer gift card and the second retailer gift card with a particular user for making an electronic purchase” as recited by claim 1.
Priebatsch cures this deficiency because it teaches, suggests and discloses the above. See, e.g., Priebatsch, para. [0105] (“The flexibility of the transaction system 106 disclosed herein further allows a transaction system user P to purchase gift cards for unidentified recipient users R. For example, an application integrated to the transaction system 106 and used to display or communicate a user's transaction system identification token to a merchant's POS terminal 108 may prompt the user, upon a purchase from the merchant, to purchase a gift card good for one coffee for the next user to engage in a transaction at that merchant location, or to purchase a gift card good for one coffee for a user R to be identified by the merchant at the time of a later transaction (i.e., a house account). This would permit, for example, the merchant to give a coffee to a customer who cannot afford to purchase the coffee from the house account funded by a purchasing user P. In this case, the gift card record for the house account gift card is a record associated with the merchant's identification token in the transaction system 106, and the user P may add value to that gift card record.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Isaacson’s disclosure of most of a computer-implemented method for applying data corresponding to at least one gift card to an electronic purchase from an online e-commerce site  with Priebatsch’s disclosure of a first and second retailer gift card not including include data with a particular user for making an electronic purchase in order to teach, suggest and disclose all of the limitations of claim 1. The motivation to combine Isaacson with Priebatsch would also support a conclusion of obviousness because it would be obvious to apply a known teaching, suggestion or motivation (e.g., using gift cards not including data corresponding to particular users) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Isaacson with Priebatsch would be particularly advantageous in integrating “systems, methods, and non-transitory computer-readable storage media for managing a group gift” card or gift cards (Isaacson, Abstract) with systems and methods “to purchase gift cards for unidentified recipient users” (Priebatsch, para. [0105]) to ultimately teach, suggest and disclose all of the limitations of claim 1.
As to claim 13, Isaacson in view of Priebatsch also teaches, suggests and discloses a “computer-implemented method of electronically completing a transaction on an e-commerce site using a user device, the method comprising: providing a gift card database on a gift card server having a processor, the gift card database comprising data associated with a plurality of gift cards associated with a plurality of e-commerce sites, wherein the plurality of gift cards do not include data corresponding the plurality of gift cards with a particular user for making an electronic purchase, wherein data associated with the plurality of gift cards indicates that the plurality of gift cards are available for purchase by the user; on a checkout page of the online e-commerce site displayed on a user device, detecting with a processor on the user device a gift card input field displayed on the checkout page; receiving on the processor of the gift card server data from the user device corresponding to an identity of the e-commerce site displayed on the user device; determining with a processor on a gift card server whether one or more of the See Isaacson & Priebatsch above for the nearly identical limitations in claim 1. 
As to claim 2, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 2 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 2, namely: “further comprising providing with the processor of the gift card server instructions to the user device to input data corresponding to one of the at least first retailer gift card and second retailer gift card into the gift card input field displayed on the user device.” See, e.g., Isaacson, above disclosures for the “processor of the gift card server” in claim 1; Col. 32:50-62 (“Next, the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu or other graphical or multimodal manner [providing instructions with the processor of the gift card server to the user device to input data corresponding to one of the at least first gift card and second gift card into the gift card input field displayed on the user device].”); Col. 32:63-Col. 33:3 Another field 514 [also a gift card input field] provides a drop down menu (or other graphical or multimodal mechanism) of merchants, but other input forms can be used as well, such as predictive text entry, a web search, and so forth [same].”); Col. 46:42-45 (“The window 1500 can include a "one click" button to give the suggested (or other) amount, or the window 1500 can include a separate field or input element 1516 where the giver enters a certain dollar amount [same].”); Col. 55:14-35 (“Therefore, when the giver uses field to select a recipient for the virtual gift card, and the amount is entered in field, when George hits Purchase in field 1720, then the virtual gift card that is given can have a dividable scope of garden items within the Amazon environment [same]…Window 1724 illustrates this level in which the dynamic widget 1730 presents the option to give a virtual gift card 1728 with a particular person who populates the To : field…The giver selects a "purchase" field 1732 and/or "send a gift card" field 1734 to send a gift card [same].”); Col. 56:57-Col.57:6 (also discussing a user inputting/populating “potential fields within a virtual gift card widget” or providing with the processor of the gift card server instructions to the user device to input data corresponding to one of the at least first gift card and second gift card into the gift card input field); Col. 58:20 (discussing inputting/populating “field 2018” which also discloses providing instructions to the user device to input data corresponding to one of the at least first gift card and second gift card into the gift card input field displayed on the user device). Col. 50:48-64; Col. 70:62-65 (discussing a graphical user interface on a display 1620 of a user device e.g. smartphone and a user interface 3000 that displays a virtual gift card application on a smart phone or other mobile device for displayed on the user device).
As to claim 3, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 3 depends from. Isaacson in view of wherein the first retailer gift card and second retailer gift card have both a retail value price and an assigned re-purchase price.” See, e.g., Isaacson, Col. 60:29-54 (“FIG. 24 illustrates another opportunity for accessorizing, upselling, or otherwise modifying a virtual gift card based on various pieces of information that can be presented when the giver purchases the gift card, but which normally cannot be presented in a standard physical gift card scenario. The system presents exemplary window 2400 just following a giver's decision to purchase a $50 virtual gift card. The information 2402 can say something like "You Have Chosen $50 for an Outback Steakhouse virtual gift card". The system can deduce from information such as the merchant, the amount, the recipient, a recipient event, a message from the giver to the recipient, that the giver intends the gift card to be for dinner for two. The system can then determine that the average dinner for two at Outback Steakhouse is $56.50. The system can ask the giver if the giver wants to increase your virtual gift card by $6.50 2404 to meet the average dinner for two price. In another variation, the system can round the suggested increase amount, based on the actual average price, to a next round number, such as the next whole dollar or the next five dollar increment. Of course, the giver is free to adjust the increase amount up or down and can decrease the amount if the giver feels the amount is too high. Button 2406 receives the OK to increase the gift card for that amount. The window 2400 can also include additional information to guide the choice, such as average drink cost, dessert cost, tip amount, and so forth [thus, disclosing wherein the first retailer gift card and second retailer gift card have both a retail value price and an assigned re-purchase price]”); Col. 61:8-40 (“The disclosure now turns to a discussion of a "Dinner and a Movie" example embodiment. While the example presented herein is "Dinner and a Movie", the same principles apply to virtually any scenario where the exact dollar value of the virtual gift card is not known or indefinite until the time of the purchase. FIG. 25A illustrates another gift card interface 2500 that differs in that no particular dollar amount is presented. This example illustrates a gift card where the giver wants to buy dinner and a movie for two for Rachel for her 10th anniversary 2502 and a button 2504 to buy the gift card for dinner and a movie without a specific amount. The system can associate a number of restrictions with this gift card. The processing and/or establishment of a policy by the giver can provide an outside limit to the purchase such as $210, as well as other limitations such as location, time and so forth. In an optional variation of the interface 2500 illustrated in FIG. 25B, the system determines an estimated or actual average and/or maximum possible amount for the dinner and a movie for two and allows the giver to confirm 2504 these amounts. The interface 2500 illustrates an example estimated average cost for dinner and a movie of $89.20 and an example maximum cost of $210. The system can determine the maximum amount based on various information such as average price of restaurants around the recipient's location or restaurants the recipient frequently visits, the average cost of movies, the recipient's shopping habits, and other factors to arrive at the estimated average cost and/or a maximum cost of a virtual gift card for dinner and a movie for two. Of course, this can vary depending on zip code, restaurants in the area, and so forth. The system can rely on a database of such merchant information, such as a menu, price list, and so forth, to be able to present the gift card interface 2500 [wherein the first retailer gift card and second retailer gift card have both a retail value price and an assigned re-purchase price].”).
As to claim 4, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 3 (as shown above), which claim 4 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 4, namely: “The method of claim 3, further comprising transmitting with the processor of the gift card server a request for payment of the re-purchase price of one of the first retailer gift card and the second retailer gift card to the user device when one of the first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device.” See, e.g., Isaacson, above disclosures for the “processor of the gift card server” in claim 1; Col. 60:29-54 (“FIG. 24 illustrates another opportunity for accessorizing, upselling, or otherwise modifying a virtual gift card [price] based on various pieces of information that can be presented when the giver purchases the gift card, but which normally cannot be presented in a standard physical gift card scenario. The system presents exemplary window 2400 just following a giver's decision to purchase a $50 virtual gift card. The information 2402 can say something like "You Have Chosen $50 for an Outback Steakhouse virtual gift card". The system can deduce from information such as the merchant, the amount, the recipient, a recipient event, a message from the giver to the recipient, that the giver intends the gift card to be for dinner for two. The system can then determine that the average dinner for two at Outback Steakhouse is $56.50. The system can ask the giver if the giver wants to increase your virtual gift card by $6.50 2404 to meet the average dinner for two price. In another variation, the system can round the suggested increase amount, based on the actual average price, to a next round number, such as the next whole dollar or the next five dollar increment. Of course, the giver is free to adjust the increase amount up or down and can decrease the amount if the giver feels the amount is too high. Button 2406 receives the OK to increase the gift card for that amount. The window 2400 can also include additional information to guide the choice, such as average drink cost, dessert cost, tip amount, and so forth [transmitting with the processor on the gift card server a request for payment of the re-purchase price of one of the first retailer gift card and the second retailer gift card to the user device when one of first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device]”); Col. 61:8-40 (“While the example presented herein is "Dinner and a Movie", the same principles apply to virtually any scenario where the exact dollar value of the virtual gift card is not known or indefinite until the time of the purchase. FIG. 25A illustrates another gift card interface 2500 that differs in that no particular dollar amount is presented. This example illustrates a gift card where the giver wants to buy dinner and a movie for two for Rachel for her 10th anniversary 2502 and a button 2504 to buy the gift card for dinner and a movie without a specific amount. The system can associate a number of restrictions with this gift card. The processing and/or establishment of a policy by the giver can provide an outside limit to the purchase such as $210, as well as other limitations such as location, time and so forth [same]. In an optional variation of the interface 2500…in FIG. 25B, the system determines an estimated or actual average and/or maximum possible amount for the dinner and a movie for two and allows the giver to confirm 2504 these amounts. The interface 2500 illustrates an example estimated average cost for dinner and a movie of $89.20 and an example maximum cost of $210 [same].”).
As to claims 5 & 14, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claims 1 & 13 (as shown above), which claims 5 & 14 respectively depend from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claims 5 & 14, namely: “further comprising transmitting with the processor on the gift card server instructions to the user device to display a prompt for payment when one of the first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device” (claim 5) and “further comprising providing instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e-commerce site displayed on the user device into the gift card input field” (claim 14). See, e.g., the system can prompt the giver asking "The recipient purchased ITEM for only $1.55 more than your virtual gift card amount of $25. Do you want to increase the virtual gift card to cover this overage?" The giver can then decide whether to increase the virtual gift card amount automatically to cover the entire transaction. The system can automatically detect how, when, and whether to send such prompts based on personal or gift card settings, a threshold amount above the virtual gift card amount, the giver's relationship with the recipient, the recipient's available funds, and so forth [transmitting with the processor on the gift card server instructions to the user device to display a prompt for payment when one of the first retailer gift card and second retailer gift card corresponds to the identity of the e-commerce site displayed on the user device].”); Col. 22:12-18 (“When a triggering transaction occurs ( purchase at a restaurant, particular merchant, or a series of purchases occur), the system can notify the policy/control entity 228 and then receive further instructions on how to consummate the transaction for the gift card [providing instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e- commerce site displayed on the user device into the gift card input field] and handle any further processes such as remainder amounts of money on the gift card, and so forth [same].”); Col. 67:3-32 (discussing providing instructions to transfer funds or to pay remaining amounts, which covers providing instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e- commerce site displayed on the user device into the gift card input field); Col. 7:5-7, Col. 13:64-65, Col. 32:63-66, passim providing instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e- commerce site displayed on the user device into the gift card input field). 
As to claims 6 & 15, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claims 1 & 13 (as shown above), which claims 6 & 15 respectively depend from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claims 6 & 15, namely: “wherein the e-commerce site is displayed on a browser of the user device” (claim 6) and “wherein the e-commerce site is displayed on a browser of the user device” (claim 15). See, e.g., Isaacson, Col. 2:44-48 (“The solution disclosed herein solves the problem by providing a graphical user interface on a portal such as an Internet browser in which each member of a group has a registered credit card account, debit card account, or some other type of payment related account.”); Col. 26:60-64 (“For example, the giver interface 402 can simply be a web site accessible via a web browser in which there is an opportunity for the giver to provide the basic information to identify the recipient, the amount associated with the virtual gift card and so forth.”); Col. 29:41-47 (“A giver of a gift card communicates with the control engine 456 through a network 454 via a user interface 452. The user interface 452 can be a web browser on a desktop computer or mobile device [wherein the e-commerce site is displayed on a browser of the user device], an application on a desktop computer or mobile device [same], a telephonic interface, a text-message based interface, a kiosk interface, and so forth.”).
As to claim 8, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 8 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 8, namely: “further comprising providing a user database comprising payment information data corresponding to a plurality of users.” See, e.g., Isaacson, Col. 5:36-41 (“An environment such as Amazon.com is one example environment in which account information for givers and recipients is easily obtainable. Such environments can include a database of user accounts that already store credit card or gift card, PayPal, or other payment related information [a user database comprising payment information data corresponding to a plurality of users].”); Col. 14:8-13 (“The recipient credit/debit card data/account is identified via a secure communication to a database [same] or inserted by the giver or recipient if necessary or possible. Through one or more different methods, the giver account and recipient account are identified.”); Col. 18:35-41 (“When the system receives information associated with the giver and the recipient, the species options that are presented in the above scenario can also be geographically selected. The location of the recipient is known based on information in the database [same], a mobile device location, a recent purchase, and/or other sources, and the system can identify and present an initial set of specific businesses to the recipient.”); Col. 30:3-6 (“For example, if the giver enters a mailing address, the control engine 456 can look up the mailing address in the Amazon customer database [same] and determine that three separate user accounts list the same mailing address.”); Col. 42:55-68 (“The system can obtain any such data about the giver or recipient through social networking, personal input to a website, tracking financial transactions, third party entry of data, or any other database [same]”).  
As to claim 9, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 9 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 9, namely: “further comprising receiving data from the user device corresponding to a total price of the purchase on the online e-commerce site.” See, e.g., Isaacson, FIG. 15A (“Total $61” and the total amount, with pictures, etc.”); Col. 71:19-21 (“The givers can confirm the proposal, add more money to the total, or otherwise interact with the notification to revise the amount.”); Col. 71:33-35 (“The application can enable her to enter the total amount (including tax or have the tax calculated).”); Col. 72:35-37 (“The system can enable the group to each enter their amount of their meal, and then a total amount on the bill…Once everyone’s amount is entered, and the total bill amount is entered as well, the system can determine the difference of what is left to pay”).       
As to claim 10, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 9 (as shown above), which claim 10 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 10, namely: “further comprising determining whether one of the at least first retailer gift card and second retailer gift card corresponds to the total price of the purchase on the online e-commerce site.” See, e.g., Isaacson, FIG. 15A (“Total $61” and being able to determine whether a first/second gift card or “Largest Giver” and/or one/two of the “22 total Contributors” corresponds to the total price of purchase or $61); FIG. 30 (“Total Remaining: $18” and being able to determine whether a first/second gift card or Giver 1/Giver 2, corresponds to the total remaining or $18); Col. 16:64-Col. 17:5 (“As a value-added service, the system can, as part of the interaction…show…a meal planner application to see an estimated total cost (after the $50 virtual gift card) of a specific set of items (such as an appetizer, two entrees, drinks, dessert, etc), and the like.”); Col. 24:58-59 (“The system can apply both gift cards for a total of $60 such that the recipient ends up paying $35 for the item”); Col. 34:22-25 (“The $29.64 is subtracted from the total $75 gift card amount to yield a balance of $45.36 remaining available for use at Home Depot or homedepot.com.”); Col. 46:27-32 (“if Rachel’s birthday is coming up, Facebook presents to all or part of Rachel’s friends a popup window 1500 that includes information such as a title, a total amount of money collected from various givers in a group virtual gift card, and other information such as the largest giver…The display 1500 can include a number of total contributions as well.”); Col. 50:6-19 (“The system can detect that purchase and if possible, identify the cost associated with the toaster. Or the system can identify that an overall cost of $250 was made at Target which could include the toaster. An email or other exchange may be made with Jan to ask--"Did you buy the group gift toaster? If so, what was its cost?" Jan could respond that she spent $51 on the toaster, not including tax. The system could calculate tax automatically for the purchase and then implement the rest of the policy. The need for this interaction may depend on whether the qualifying purchase is intercepted at the merchant level, in which an itemized receipt could be processed, or at the credit/debit card level, in which only a general knowledge and total amount of a purchase is known.”).
As to claim 11, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 11 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 11, namely: “wherein data corresponding to one of the at least first retailer gift card and second retailer gift card is selected from the group consisting of a gift card number, a percentage discount code, and a rebate code.” See, e.g., Isaacson, Col. 15:2-4 (“The specific recipient card to be used to redeem the gift card can be provided, optionally without the card number [gift card number], to the giver.”); Col. 28:10-11 (“club or loyalty card number [gift card number]”); Col. 2:11 (“electronic gift code [percentage discount code and rebate code]”); Col. 4:59, Col. 44:38 (“gift card code same]” or “gift card codes [same]”); Col. 5:65, Col. 6, 34-35, Col. 10:46 & 55, passim (“code” or “no code” affiliated with a gift or gift card, “gift code [same]” or “gift codes [same]”); Col. 5, 67 (“access code [same]”); Col. 21:59-60 (“approval code [same]”); Col. 44:41-42 (“a long alphanumeric code to receive a $20 virtual gift card associated with a transaction such as any purchase on Amazon [same]”).   
As to claim 12, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claim 1 (as shown above), which claim 12 depends from. Isaacson in view of Priebatsch further teaches, suggests and discloses all the limitations recited by claim 12, namely: “further comprising verifying funds associated with the at least first retailer gift card or at least second retailer gift card with a retail system.” See, e.g., Isaacson, Col. 70:7-17 (“The point of sale 8004 must first verify that the payment instrument is valid and is backed by sufficient funds or credit to complete the transaction [verifying funds associated with the at least first gift card or at least second gift card with a retail system]. To this end, the point of sale 8004 can communicate with a merchant/gateway 8006 [retail system]. The system can intercept payments at the point of sale 8004 level and/or the merchant/gateway 8006 level in order to process virtual gift cards associated with club cards or loyalty cards, for example. The merchant/gateway 8006 can communicate with a bank 8008, and the bank 8008 can communicate with a credit card issuing bank 8010 [also retail systems].”). 
Claims 7, 16 & 17  rejected under 35 U.S.C. 103 as being unpatentable over Isaacson et al., U.S. Pat. 10,121,127 B1 (“Isaacson”) n view of Priebatsch et al., U.S. Pat. Pub. 2016/0371668 A1 (“Priebatsch”) and further in view of Zarakas et al., U.S. Pat. Pub. 2018/0181956 A1 (“Zarakas”). 
As to claims 7 & 16, Isaacson in view of Priebatsch teaches, suggests and discloses all the limitations of claims 1 & 15 (as shown above), which claims 7 & 16 respectively depend from. However, Isaacson in view of Priebatsch does not specifically or expressly disclose the limitations recited by claims 7 & 16, namely: “further comprising automatically inputting with the processor of the user device the data corresponding to one of the at least first retailer gift card and second retailer gift card through a browser extension operable on the user device” (claim 7) and “further comprising automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device” (claim 16).
Zarakas cures this deficiency because Zarakas teaches, suggests and discloses all the above-recited limitations of claims 7 & 16. See, e.g., Zarakas, Abstract (“The account provider system may send a push notification to a browser extension associated with the checkout page to prompt the browser extension to populate fields on the electronic checkout page using user account information transmitted from the account provider system [automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device], providing a novel digital authentication framework that utilizes digital authentication techniques enables by user devices and dynamic transaction cards to seamlessly facilitate electronic checkout.”); paras. [0008] (“Upon authentication of the user based on evaluation of the connection between the dynamic transaction card and the user device, log in credentials of the user wherein the user has logged in to a browser extension associated with an electronic checkout page, and user information stored in a digital security delivery storage, the user device application may be triggered to call, via an application programming interface (API) coupled to a communication interface that communicates with the dynamic transaction card and user device via a network, an account provider system [same]”); [0009] may send a push notification to the browser extension to prompt the browser extension to populate fields on the electronic checkout page using user account information transmitted from the account provider system. Thus the dynamic transaction card, systems supporting the dynamic transaction card, and methods for operating the dynamic transaction card described herein provide a novel digital authentication framework that utilizes digital authentication techniques enables by user devices and dynamic transaction cards to seamlessly facilitate electronic checkout [automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device].”); [0090], [0101] (for block 603) (“At block 504, a customer completing an online shopping transaction may log in to a browser extension associated with an electronic checkout page. A browser extension may include a plug-in that may extend the functionality of the web browser of the merchant online shopping website, which may be utilized to facilitate a secure checkout.”); [0093], [0103] (for block 612) (“At block 514, the customer may be authenticated by utilizing multi-factor authentication based on the pairing of the dynamic transaction card and the successful log in of the customer to the browser extension. This multi-factor authentication may provide computer access control in which the user is only granted access to complete the secure online checkout after successfully presenting these pieces of evidence to an authentication system. For example, the customer may be authenticated based on evaluation of the connection between the dynamic transaction card and the user device, log in credentials of the customer for logging in to the browser extension associated with the electronic checkout page and user information stored in a digital security database. The dynamic transaction card may communicate directly with the browser extension through a wireless connection, which may login information for the user for the browser extension associated with the checkout page.”); [0096], [0104] (“An application processor on the dynamic transaction card may also be utilized to generate a unique key, which may include a token, which may be utilized to securely store customer account information, which in turn may be utilized to authenticate the customer. As such, sensitive customer account information does not need to be entered to facilitate the funds transfer and may be obtained through the wireless connection. The unique key may be associated with the browser extension and may include a single-use transaction key.”); [0097], [0105] (for blocks 614-620) (“If the authentication fails, the process may end at block 516. Upon authentication of a customer based on the evaluation of the connection between the dynamic transaction card and the user device, log in credentials of the user for logging in to the browser extension associated with the checkout page, and user information stored in the digital security delivery storage, the dynamic transaction card application may trigger the user device application to call an account provider system, via and API coupled to a communication interface that communicates with the dynamic transaction card and user device via a network at block 518. In response, at block 520, the account provider system may send a push notification to the browser extension. The account provider system may transmit the customer account information to the customer application, via a short range wireless communication network, which may be a Bluetooth or BLE network, which at block 522, may prompt the browser extension to populate the fields on the electronic checkout page using the user account information retrieved and transmitted by the account provider system through the customer application, by utilizing a processor configured to intercept the user account information, to automatically facilitate payment to the merchant system [automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device]. The customer account information may be passed and queued on the backend merchant system to complete the checkout transaction. The process may end at block 524.”); [0101] (“At block 604, a customer completing an online shopping transaction may log in to a browser extension associated with an electronic checkout page. A browser extension may include a plug-in that may extend the functionality of the web browser of the merchant online shopping website, which may be utilized to facilitate secure checkout.”); [0106] (“The dynamic transaction card application may transmit customer account information to the customer application, via a Bluetooth or BLE network, at block 616, which in response, may prompt the browser extension to populate the fields on the electronic checkout page using the user account information transmitted by the dynamic transaction card to automatically facilitate payment to the merchant system [automatically inputting gift card data corresponding to the identity of the e-commerce site through a browser extension operable on the user device].”). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine Isaacson’s and Priebatsch’s disclosure of a computer-implemented method for applying data corresponding to at least one gift card to an electronic purchase from an online e-commerce site (claim 1) and a computer-implemented method of electronically completing a transaction on an e-commerce site using a user device (claim 13) with Zarakas’ disclosure of automatically inputting data corresponding to one of the at least first gift card and second gift card through a browser extension operable on the user device in order to teach, suggest and disclose all of the See MPEP 2143. Examiner further submits that the combination of Isaacson and Priebatsch with Zarakas would be particularly advantageous in integrating the above-disclosed systems and methods with “systems and methods relating to the dynamic transaction card”, specifically, a “secure method of facilitating multi-factor authentication and secure electronic checkout of any website [that] utilizes wireless communication technologies, a dynamic transaction card, and a mobile application” (Zarakas, para. [0002]) to ultimately teach, suggest and disclose all of the limitations of claims 7 & 16.
As to claim 17, Isaacson in view of Priebatsch teaches, suggests and discloses a “computer-implemented method of completing a transaction on an e-commerce site, comprising: providing a gift card database on a gift card server having a processor, the gift card database comprising data associated with a plurality of gift cards associated with a plurality of retailers, wherein the plurality of gift cards do not include data corresponding the plurality of gift cards with a particular user for making an electronic purchase, and wherein data associated with the plurality of gift cards indicates that the plurality of gift cards are available for purchase by the user; on a checkout page of the online e-commerce site displayed on a browser of a user device, detecting with a processor of the user device a gift card input field displayed on the checkout page; receiving on the processor of the gift card server data from the user device corresponding to an identity of the e-commerce site displayed on the user device; determining with a processor on a gift card server whether one or more of the gift cards on the gift card database corresponds See Isaacson & Priebatsch above for the nearly identical limitations recited in claims 1 & 13.
However, Isaacson in view of Priebatsch does not specifically or expressly disclose “providing with the processor of the gift card server instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e-commerce site displayed on the user device into the gift card input field through a browser extension operable on the user device” as recited by claim 17.
Zarakas cures this deficiency because Zarakas teaches, suggests and discloses all the above recited claim limitations. See Zarakas above for “further comprising automatically inputting the data corresponding to one of the at least first gift card and second gift card through a browser extension operable on the user device” in claims 7 & 16.
Therefore, it would have been obvious to one of ordinary skill in the art to combine Isaacson’s and Priebatsch’s disclosure of most of a computer-implemented method of completing a transaction on an e-commerce site with Zarakas’ disclosure of providing instructions to the user device to input data corresponding to the gift card corresponding to the identity of the e-commerce site displayed on the user device into the gift card input field through See MPEP 2143. Examiner further submits that the combination of Isaacson and Priebatsch with Zarakas would be particularly advantageous in integrating the above-disclosed methods and systems to ultimately teach, suggest and disclose all of the limitations of claim 17.
Response to Arguments
As to “I. Rejections Under §§ 112 and 101”, and in response to Applicant’s general assertions on page 10 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 1 (a “computer-implemented method for applying data corresponding to at least one gift card to an electronic purchase from an online e-commerce site”) is directed to a process. The limitations of “providing…gift card data…the gift card data…comprising data corresponding to a first retailer gift card having a first gift card value and associated with a first retailer e-commerce site and a second retailer gift card having a second gift card value and associated with a second retailer e-commerce site, wherein the first retailer gift card and the second retailer gift card do not include data corresponding [to] the first retailer gift card and the per se, and/or executable instructions), nothing in the claim precludes the steps recited in claim 1 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 1 recites an abstract idea, as do independent claims 13 & 17 based on similar reasoning and rationale, contrary to Applicant’s arguments on page 10 of the Amendment that the claims are somehow eligible. Also, since Applicant does not mention Step 2B, it will not be addressed here.
As to the 35 U.S.C. 102 & 103 Rejections, and in response to Applicants’ arguments on pages 11-12 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, which cite the new prior art reference of Priebatsch et al., U.S. Pat. Pub. 2016/0371668 A1 (“Priebatsch”), which, when combined with the rest of the above-recited prior art, teaches, suggests and discloses all the limitations of all the pending claims. 
Accordingly, claims 1-17 stand rejected under the previously discussed rejections made under just 35 U.S.C.103 now, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Bhattacharya et al., U.S. Pat. Pub. 2012/0059736 A1 – for disclosing subject matter similar to the present claims, e.g., “a customer, presently unidentified to gift card exchange service 130” (para. [0059]). 
                                                           Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 



If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695

August 14, 2021 
                                                                                                                                
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/17/2021